Citation Nr: 1419426	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for hypertension for accrued purposes only. 

2.  Entitlement to service connection for coronary artery disease (claimed as heart condition) for accrued purposes only. 

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1977.  He died in September 2006.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In September 2011, this matter was previously before the Board and remanded for further development.

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file reveals that those documents are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Per his death certificate, the Veteran died in September 2006.  His immediate cause of death was listed as cerebrovascular accident, and the underlying causes were noted as atherosclerosis and hypertension.  At the time of his death, the Veteran was not service-connected for any disability, but had claims pending for hypertension and a heart condition.  (August 2006 VA Form 21-526).  The Veteran did not serve in the Republic of Vietnam.  

The appellant essentially contends that the Veteran's hypertension and heart conditions (variously diagnosed as coronary artery disease, atherosclerosis, and status post myocardial infarctions) had their onset during service, and thus service connection is warranted, for accrued purposes.  She additionally contends that those claimed disorders caused or contributed to the Veteran's death, and thus service connection for the cause of the Veteran's death is also warranted.  

For VA purposes, hypertension is defined as diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 CFR § 4.104 , Note (1).

In September 2011, the Board previously remanded this matter for development, including to obtain private medical records and Social Security Administration (SSA) records.  Following receipt of those records, the AOJ was to obtain a VA medical opinion regarding the claim.  Unfortunately, the AOJ appears to have obtained the November 2011 VA medical opinion prior to the receipt of those records.  As such, the VA medical opinion provider did not have the opportunity to review such records.  

Furthermore, the evidence of record (including the SSA records), show that the Veteran had received treatment (including for the claimed disorders) at additional facilities prior to his death (including the Naval Hospital in Pensacola, the Keesler Air Force Base Medical Center and other treatment facilities that provided treatment under TRICARE). Those records have never been requested or associated with the claims file and should be obtained.  

The November 2011 VA medical opinion provider noted that she "cannot say when his actual essential hypertension was diagnosed, since no documents available between 1977 and 2001."  The May 2007 VA medical opinion provider had made a similar finding of being unable to diagnose when hypertension started due to the lack of post-service medical records prior to 2001.  

The November 2011 VA examiner did not have the opportunity to review all pertinent medical records, including a new February 2014 private medical opinion by Dr. A.M. Gordon that addresses some of the Veteran's claims (and similarly did not have the opportunity to review all pertinent records).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain an addendum opinion that includes a review of all pertinent medical records.  

Prior to obtaining a VA addendum opinion, the AOJ should obtain the Veteran's pertinent medical records, specifically including those from the Naval Hospital in Pensacola, the Keesler Air Force Base Medical Center and other treatment facilities that provided treatment under TRICARE.  

Also, the appellant should be provided another opportunity to identify any non-VA healthcare providers who treated the Veteran for hypertension or heart condition.  The SSA records indicate that the Veteran had also received treatment from the Baptist Hospital and the West Florida Regional Medical Center.  

VA is required to make reasonable efforts to obtain all "relevant" records, including private and non-Federal records like these, which the Veteran or, in this instance, his heirs adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should give the appellant an opportunity to identify any non-VA healthcare provider who treated the Veteran for the claimed disorders, including (i) Baptist Hospital and (ii) Columbia West Florida Regional Medical Center.  After securing any necessary authorization from the appellant, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain treatment records from government facilities, including (i) the Naval Hospital in Pensacola and (ii) the Keesler Air Force Base Medical Center.  The AOJ should further obtain records for (iii) treatment provided under TRICARE.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all requested records and/or responses received have been associated with the claims file, return the claims file to the November 2011 VA medical opinion provider.  The claims file and a full copy of this REMAND must be made available to the clinician.  The clinician shall note in the examination report that the claims folder and the Remand have been reviewed.  If the November 2011 VA medical opinion provider is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  

Following a review of the paper and Virtual claims files, which includes treatment records from government facilities (including the Naval Hospital in Pensacola, the Keesler Air Force Base Medical Center and treatment provided under TRICARE), the VA medical opinion provider should offer an opinion on the following:

(a) hypertension:

(i) Is it at least as likely as not that the Veteran's hypertension began in or is otherwise is related to service? 

(ii) Is it at least as likely as not that the Veteran's hypertension manifested within one year of his service discharge (in May 1977)?   If so, what were the manifestations?

For VA purposes, hypertension is defined as diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 CFR § 4.104, Note (1).

The examiner is asked to specifically comment upon the elevated blood pressure readings during service and the complaints of chest pain. 

(b) heart condition:

(i) Is it at least as likely as not that the Veteran's heart condition (to include coronary artery disease and status post myocardial infarction), originated during his period of military service (from May 1958 to May 1977), or is otherwise attributable to service? 

(ii) Is it at least as likely as not that the Veteran had a cardiovascular-renal disease (i.e. arteriosclerosis, nephritis and/or organic heart disease) manifested within one year of his service discharge (in May 1977)?  If so, what were the manifestations?

The examiner is asked to specifically comment upon the elevated blood pressure readings during service and the complaints of chest pain. 


(c) cause of death:

(i)  What were the direct and contributory causes of the Veteran's death?  

(ii)  Is it at least as likely as not that any disorder that substantially or materially contributed to the Veteran's death originated during his period of military service (from May 1958 to May 1977) or is otherwise attributable to service?   

If the VA medical opinion provider found that the Veteran's hypertension and/or heart condition(s) developed due to service, the VA medical opinion provider should also specifically determine whether that disorder(s) at least as likely as not caused or substantially or materially contributed to the Veteran's death.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


The VA clinician is further advised that "aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA medical opinion provider is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The VA medical opinion provider is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record (May 2007 and November 2011) and the February 2014 opinion of Dr. A.M. Gordon.  

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MARJORIE A. AUER   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



